Case 2:19-cv-08434-MRW Document 14 Filed 12/02/19 Page 1 of 2 Page ID #:38



 1   SULAIMAN LAW GROUP, LTD.
     James C. Vlahakis (Illinois State Bar No. 6230459)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 575-8181
 4   Email: jvlahakis@sulaimanlaw.com
     Attorney for Plaintiff
 5   PRO HAC VICE
 6
                                    UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8

 9
      ELIZABETH L. HARRITON,                       Case No. 2:19-cv-08434-MRW
10
                         Plaintiff,                NOTICE OF VOLUNTARY DISMISSAL
11                                                 WITHOUT PREJUDICE
             v.
12

13    PORTFOLIO RECOVERY
      ASSOCIATES, LLC,
14
                         Defendant.
15

16
          NOW COMES Elizabeth L. Harriton (“Plaintiff”), through the undersigned counsel, and in
17
     support of her Notice of Voluntary Dismissal Without Prejudice, states as follows:
18
          Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
19

20   hereby gives notice that this action is voluntarily dismissed without prejudice against the

21   Defendant, Portfolio Recovery Associates, LLC. This notice of dismissal is being filed with the

22   Court before service by Defendant of either an answer or a motion for summary judgment. Plaintiff
23   anticipates filing a notice of voluntary dismissal with prejudice within 45 days and respectfully
24
     requests that this Court suspend or vacate all deadlines in anticipation of the complete dismissal
25
     with prejudice of this case.
26
     Dated: December 2, 2019                     Respectfully submitted,
27

28                                               By: /s/ James C. Vlahakis

                                                      1
Case 2:19-cv-08434-MRW Document 14 Filed 12/02/19 Page 2 of 2 Page ID #:39



 1                                                  James C. Vlahakis, Admitted Pro Hac Vice
                                                    Counsel for Plaintiff
 2                                                  Sulaiman Law Group, Ltd.
 3                                                  2500 South Highland Avenue, Suite 200
                                                    Lombard, Illinois 60148
 4                                                  Telephone: (630) 575-8181
                                                    jvlahakis@sulaimanlaw.com
 5

 6

 7

 8                                      CERTIFICATE OF SERVICE

 9             I hereby certify that I today caused a copy of the foregoing document to be electronically
10
     filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
11
     record.
12

13
                                                                    /s/ James C. Vlahakis
14
                                                                    James C. Vlahakis, Esq.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
